Per curiam.

Decree reversed, and cause remanded to the court of chancery for further proceedings to be had therein, in which the appellant Fulcher, in the absence of other proof than that now in the record, should be credited with two and a half per cent, per month (alleged in his bill to have been paid by him, on the renewal of the notes) from the date of the first note to the date of the note on which the judgment enjoined was rendered, and that the injunction should be made perpetual as to that sum, and dissolved as to the balance if any balance should remain.